Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021, has been entered.  

2.	The amendment filed February 8, 2021, is acknowledged and has been entered.  Claims 36, 39, 43, 50-51 and 53 have been amended.  Claim 42 has been canceled.

3.	Claims 36, 38-41, 43-44, and 46-67 are pending in the application. 

4.    	Claims 44, 48-55, 60 and 62-65 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

5.	Claims 36, 38-43, 46-47, 56-59, 61 and 66-67 are under examination.  The elected species are SEQ ID NO:4, peptide, protein, solvent and isotonic agent.

Information Disclosure Statement
6.	The information disclosure statement has been considered. 


Grounds of Rejection Withdrawn
7.	Applicant’s amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.  
Grounds of Objection 

8.	Claims 36, 38-43, 46-47, 56-59, 61 and 66-67 are objected to for redundancy in the claims.  Notably, in claim 36 amino acids 2-241 of SEQ ID NO:4 are identical to amino acids 2-241 of SEQ ID NO:5, 6 or 7.  Then in claim 43, SEQ ID NO:4 is identical to SEQ ID NO:6. Appropriate correction is required and it is suggested the redundant sequences be canceled.

Grounds of Rejection 

Improper Markush Grouping

9.	Claims 36, 38-43, 46-47, 56-59, 61 and 66-67 are rejected on the judicially-created basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
In this case, the claim 36 and 43 recite a cytotoxic protein that recites a Markush group of proteins comprising scFv binding domains that bind to different antigens (the binding domain of SEQ ID NO:4 binds HER2, while the binding domain of SEQ ID NO:8 binds to CD38, see pages 125-127). Notably, these binding domains display 58.3% only identity and these Markush groupings do not appear to share a substantial structural feature and a common use that flows from the substantial structural as they differ significantly in structure and function to bind different antigens.


OM protein - protein search, using sw model

Run on:         January 26, 2022, 14:48:55 ; Search time 1 Seconds
                                           (without alignments)
                                           0.058 Million cell updates/sec

Title:          US-15-125-142-4_f2_t241
Perfect score:  1270
Sequence:       1 DIQMTQSPSSLSASVGDRVT..........SRWGGDGFYAMDVWGQGTLV 240

Scoring table:  BLOSUM62


Searched:       1 seqs, 240 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-15-125-142-8_f2_t241.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     741   58.3    240  1  US-15-125-142-8_f2_t241   From 2 To 241  Seq


                                    ALIGNMENTS


RESULT 1
US-15-125-142-8_f2_t241

  Query Match             58.3%;  Score 741;  DB 1;  Length 240;
  Best Local Similarity   60.4%;  
  Matches  145;  Conservative   38;  Mismatches   53;  Indels    4;  Gaps    3;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||::|||||| | |:||||||||:||:|:   :|||||||| ||:|||  |: | :||||
Db          1 DIELTQSPSSFSVSLGDRVTITCKASEDIYNRLAWYQQKPGNAPRLLISGATSLETGVPS 60

Qy         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTGSTSGSGKPGS120
              ||||| || |:||:|:||| || |||||||:::| |||| |||:|||  |||||||||||
Db         61 RFSGSGSGKDYTLSITSLQTEDVATYYCQQYWST-PTFGGGTKLEIK--GSTSGSGKPGS117

Qy        121 GEGSEVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNG180
              ||||:||| |||  ||||   | ::|  |||::    :|||||:|||||||:  |:   |
Db        118 GEGSKVQLQESGPSLVQPSQRLSITCTVSGFSLISYGVHWVRQSPGKGLEWLGVIW-RGG176

Qy        181 YTRYADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDVWGQGTLV240
               | |  :   | :|: | ||:  : :||||:|:|||:|:|::      |||| ||||| |
Db        177 STDYNAAFMSRLSITKDNSKSQVFFKMNSLQADDTAIYFCAKTLITTGYAMDYWGQGTTV236


Search completed: January 26, 2022, 14:48:55
Job time : 1 secs


In response to this rejection, Applicant should either amend the claim(s) to recite only individual 


Claim Rejections - 35 USC § 112

10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claims 39 and 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 39 and 66-67 are indefinite in the recitation of the limitation, “the extracellular target biomolecule”.  This recitation renders the claims indefinite because the recitation lacks antecedent basis in claim 36 and it cannot be determined which (if any) extracellular target biomolecule is being referred to.  Thus, the claims fail to delineate the subject matter that Applicant regards as the invention with the requisite degree of clarity and particularity to permit the skilled artisan to know or determine infringing and non-infringing subject matter and thereby satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph.   




Conclusion

12.	No claims are allowed.   

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
January 26, 2022